Citation Nr: 0921923	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-38 286A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for right 
shoulder reconstruction residuals.

3.  Entitlement to an initial compensable rating for lumbar 
spondylosis.

4.  Entitlement to a 10% rating for multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to May 2003.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2003 rating action that 
denied service connection for tinnitus and for myopic 
astigmatism with presbyopia, and a 10% rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R.    § 3.324; and granted service 
connection and assigned initial noncompensable ratings for 
right eye macular degeneration, bilateral hearing loss, right 
shoulder reconstruction residuals, and lumbar spondylosis.

In March 2009, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

In a written statement which was received in June 2004 and at 
the March 2009 Board hearing, the Veteran withdrew his appeal 
with respect to the claim for an initial compensable rating 
for right eye macular degeneration.  At the March 2009 Board 
hearing, the Veteran withdrew his appeal with respect to the 
claims for service connection for myopic astigmatism with 
presbyopia, and an initial compensable rating for bilateral 
hearing loss. 

For the reasons expressed below, the matters remaining on 
appeal are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the appellant when further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.

Although additional evidence was developed by the RO in this 
case subsequent to the issuance of the Statement of the Case 
(SOC) in September 2004, to include March and April 2007 VA 
examination reports, the RO has not initially considered that 
evidence and readjudicated the veteran's claims for service 
connection for tinnitus, initial compensable ratings for 
right shoulder reconstruction residuals and lumbar 
spondylosis, and a 10% rating for multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324.  Thus, the Board finds that this case must 
be remanded to the RO for readjudication with initial 
consideration of that additional evidence prior to a Board 
decision on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should readjudicate the claims 
for service connection for tinnitus, 
initial compensable ratings for right 
shoulder reconstruction residuals and 
lumbar spondylosis, and a 10% rating for 
multiple noncompensable service-connected 
disabilities under the provisions of 
38 C.F.R. § 3.324 on appeal in light of 
all pertinent evidence and legal 
authority, to include initial 
consideration of all pertinent evidence 
introduced into the record since the 
September 2004 SOC.           
 
2.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and affords him the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

